.1 EXHIBIT 99.1 SanDisk Corporation 601 McCarthy Boulevard Milpitas, CA 95035-7932 Phone: 408-801-1000 Fax: 408-801-8657 CONTACT: Investor Contact: Media Contact: Jay Iyer Ryan Donovan (408) 801-2067 (408) 801-2857 SANDISK ANNOUNCES SECOND QUARTER 2 Milpitas, CA, July22, 2010 - SanDiskCorporation (NASDAQ:SNDK), the global leader in flash memory cards, today announced results for the second quarter ended July4, 2010.Total second quarter revenue of $1.18billion increased 61% on a year-over-year basis and increased 9% on a sequential basis.Net income, in accordance with U.S.Generally Accepted Accounting Principles (GAAP), was $258million, or $1.08per diluted share, compared to GAAP net income of $53million, or $0.23per diluted share, in the second quarter of 2009 and GAAP net income of $235million, or $0.99per diluted share, in the first quarter of 2010. On a non-GAAP basis, which excludes the impact of share-based compensation expense, amortization of acquisition-related intangible assets, non-cash economic interest expense associated with the cash-settled convertible note, and related tax adjustments and valuation allowance, second-quarter net income was $258million, or $1.08per diluted share, compared to net income of $83million, or $0.36per diluted share, in the second quarter of 2009 and net income of $225million, or $0.95per diluted share, in the first quarter of 2010.For reconciliation of non-GAAP to GAAP results, see accompanying financial tables and footnotes. “SanDisk delivered another excellent quarter, with OEM demand driving record unit and gigabytes sold.We achieved 47% total gross margin, due to cost reductions and a stable pricing environment.We exited the quarter with a record high cash balance of $3.7billion or $2.6billion net of debt.For the second half of the year, demand from our diversified customer base is very strong.We expect our recent announcement of our Fab 5 joint venture with Toshiba to allow us to meet our customers’ growing demand for flash in the coming years”, said Eli Harari, Chairman and CEO of SanDisk. SECOND QUARTER 2010 METRICS & HIGHLIGHTS Total revenue was $1.18billion, up 61% year-over-year and up 9% sequentially. Product revenue was $1.09billion, up 79% year-over-year and up 10% sequentially. License and royalty revenue was $88million, down 27% year-over-year and down 6% sequentially. Total gross profit, product gross profit and operating income compared on a year-over-year and sequential basis are shown in the table below: Metric inmillions of US$, except % GAAP Non-GAAP Q210
